Title: To George Washington from the Commissioners for the District of Columbia, 23 March 1794
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            City of Washington 23d March 1794
          
          We inclose you a Certificate of your Purchase of Lots, and payment of the price, which
            by a late Act transfers the Title without the formality of Deeds—This is a Duplicate,
            the Original is lodged in the Office of the recording Clerk, to be entered by him, and
            will be returned to our Office.
          We were not unmindful of your intention of becoming a Purchaser of a Situation in the
            other end of the City—we enquired for the Spot you had fixed on, but could get no
            certain information of it, else it would have been mentioned in the exceptions from
            Greenleaf’s Choice; it was mentioned to him, and we have not only his promise, but his
            wish that we may dispose of the Ground you may chuse, let it be more or less—if you can
            rely on Mr Blodget’s description, it Shall be finished on Mr Greenleaf’s coming down,
            otherwise it may be kept open till we have the pleasure of seeing you here: at all
            Events, the Quarter of the Square No. 21 on the N.E. Corner, will not be disposed of,
            though we Suspect as it affords a north front and an East front only, Mr Blodget may be
              mistaken.
          The Season is already fine enough to resume the Survey of the City. we had an Idea to
            employ some Gentleman of Service and talents, and Mr Revardi had made so favorable an
            Impression on us, that we mentioned him to you for your Consideration—we do not wonder
            in your Situation, you should not always retain on your mind every minute Thing—one Mr
            Vermanet is here, he is said to have been an Engineer in the Time of the War—We have a
            letter from Mr Revardi which refers to some Conversation with Mr Blodget, and offers his
              Services; but unwilling to enter into engagements with any
            body, without your approbation, or enter on the work with a common Surveyor only we
            shall decline coming to any decission; ’till our next meeting about the 12th of April;
            when we Should with pleasure receive a line from you on this Subject. We are Sir very respectfully Your obed. hble Servts
          
            Th. Johnson
            Dd Stuart
            Danl Carroll
          
         